            Case:20-01947-jwb          Doc #:414 Filed: 12/07/2020             Page 1 of 15




                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN


In re:

         Barfly Ventures, LLC, et al, 1                           Case No. BG20-01947
                                                                  Chapter 11
                                                                  Honorable James W. Boyd

                                                                  Jointly Administered

                             Debtors./



UNITED STATES TRUSTEE’S OBJECTION TO JOINT MOTION OF THE DEBTORS AND
 THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS FOR THE ENTRY OF AN
   ORDER (I) SUBSTANTIVELY CONSOLIDATING THE DEBTORS’ ESTATES; (II)
  AUTHORIZING THE WIND DOWN OF THE ESTATES; (III) AUTHORIZING THE
REJECTION OF CONTRACTS AND LEASES; AND (IV) AUTHORIZING THE DEBTORS’
     TO CERTIFY THAT THE ESTATES MAY BE CONVERTED TO CHAPTER 7


         Andrew R. Vara, United States Trustee for Regions 3 and 9 (the “United States

Trustee”), pursuant to his authority under 11 U.S.C. Section 307 and 28 U.S.C.

Section 586(a)(3), objects to the “Joint Motion of the Debtors and the Official

Committee of Unsecured Creditors for the entry of an Order (I) Substantively



1The Debtors are: Barfly Ventures, LLC, (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC, (d/b/a Grand Rapids
Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann Arbor, LLC
(5229), HopCat-Chicago LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit, LLC (8519), HopCat-
GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat Indianapolis, LLC (d/b/a HopCat-Broad
Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a HopCat-KC, LLC and
TikiCat)(6242), HopCat Lexington, LLC (6748), HopCat-Lincoln, LLC (2999), HopCat-Louisville, LLC (0252),
HopCat-Madison, LLC (9108), HopCat- Minneapolis, LLC (8622), HopCat-Port St. Lucie, LLC (0616), HopCat-
Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck of the Irish, LLC (d/b/a The Waldron Public House
LLC and McFadden’s Restaurant Saloon)(4255).

                                                     1
              Case:20-01947-jwb             Doc #:414 Filed: 12/07/2020                 Page 2 of 15




Consolidating the Debtors’ Estates; (II) Authorizing the Wind Down of the Estates;

(III) Authorizing the Rejection of Contracts and Leases; and (IV) Authorizing the

Debtors to Certify That the Estates May be Converted to Chapter 7,” (DN 388), and

requests that the Court authorize the appointment of a Chapter 11 Trustee for each

of these Chapter 11 cases pursuant to 11 U.S.C. Section 1104(a), or alternatively that

the Court convert these cases to ones under Chapter 7 of the Bankruptcy Code

pursuant to 11 U.S.C. Section 1112(b) for cause, for the following reasons:



         1.       Pursuant to 28 U.S.C. § 586, the United States Trustee is charged with the

administrative oversight of cases commenced pursuant to Title 11 of the United

States Bankruptcy Code. 2

         2.       Upon information and belief, the debtors’ businesses consisted of

operating 19 restaurants featuring casual dining and craft beers. (DN 4, paragraph 5.)

The Chapter 11 filings were caused by a variety of factors, including but not limited

to the COVID 19 pandemic, which has had a deleterious effect on the debtors’

businesses. (DN 4, page 9, para. 20.)




2 This duty is part of the United States Trustee’s overarching responsibility to enforce the bankruptcy laws as
written by Congress and interpreted by the courts. See, United States Trustee v. Columbia Gas Sys., Inc., (In re
Columbia Gas Sys., Inc.), 33 F.3d 294, 295-6 (3d Cir. 1994)(noting that the United States Trustee has “public
interest standing” under 11 U.S.C. § 307, which goes beyond mere pecuniary interest); Morgenstern v. Revco
D.S., Inc., (In re Revco D.S., Inc.), 898 F.2d 498, 500 (6th Cir. 1990)(describing the United States Trustee as a
“watchdog”). See also, H.R. Rep. No. 95-595, at 4, 88 (1977), reprinted in 1978 U.S.C.C.A.N. 5963, 5966, 6049;
see also, e.g., In re South Beach Secs., 606 F.3d 366, 370, 371 (7th Cir. 2010); Curry v. Castillo (In re Castillo), 297
F.3d 940, 951 (9th Cir. 2002); In re Charges of Unprofessional Conduct 99-37 v. Stuart, 249 F.3d 821, 824 (8th
Cir. 2001); A-1 Trash Pickup v. United States Trustee (In re A-1 Trash Pickup), 802 F.2d 774, 776 (4th Cir. 1986).


                                                           2
             Case:20-01947-jwb   Doc #:414 Filed: 12/07/2020    Page 3 of 15




        3.     Prior to filing their Chapter 11 petitions, the debtors obtained an

unsecured loan of approximately $6.6 million under the CARES Act (the “PPP loan”).

The debtors’ intent in obtaining this loan was to allow them to stabilize their business

operations and continue to operate until the COVID-19 pandemic was over and the

debtors were able to reopen their businesses. (DN 4, page 10, paragraphs 22 and 23.)

        4.     The debtors filed their petitions for relief under Chapter 11 on June 3,

2020.

        5.     On July 9, 2020, the debtors filed a motion asking for the Court’s

approval of a sale of substantially all the debtors’ business operations and related

assets [DN 127]. The debtors obtained a stalking horse credit bid from an affiliate of

their pre-petition lenders to start the bidding.

        6.     In response to the motion, on July 17, 2020, the United States Trustee

filed an objection to the sale. [DN 172].

        7.     Upon information and belief, no competing bids were filed, and

therefore, no auction was held. The debtors proceeded with the sale to the stalking

horse bidder. (DN 314.)

        8.     The Court held a status conference on the proposed sale on September

15, 2020.

        9.     The United States Trustee objected to the proposed sale for several

reasons. (DN 328.)




                                            3
            Case:20-01947-jwb    Doc #:414 Filed: 12/07/2020    Page 4 of 15




      10.     The Unsecured Creditors’ Committee also filed an objection to the

proposed sale. (DN 329.)

      11.     The sale hearing was set for September 25, 2020. (DN 311.)

      12.     Late in the evening of September 24, 2020, the debtors filed an amended

stalking horse agreement, a revised proposed sale order, and a wind down budget.

(DN 334.)

      13.     The filing of the revised documents the evening before did not resolve

the objections of the Committee and the United States Trustee.

      14.     After the conclusion of the opening statements, the Court referred the

parties to mediation to be directed by the Honorable John T. Gregg. (DN 336.)

      15.     Judge Gregg filed a Report Following Mediation stating that the result of

the mediation effort was that the dispute had not been settled. (DN 337.)

      16.     After the mediation effort concluded, the Court reconvened the hearing

and adjourned the hearing to October 13, 2020 at 9:00 am Eastern time for an

evidentiary hearing by Zoom. (DN 339.)

      17.     The Court approved the proposed sale at the hearing on October 13,

2020. This approval was set forth in an Order of the Court approving the sale entered

on October 15, 2020. (DN 363.)

      18.     On November 12, 2020, the debtors and the Official Committee of

Unsecured Creditors filed a Joint Motion for the entry of an order: 1) substantively

consolidating the debtors’ estates; 2) authorizing the wind down of the estates; 3)


                                           4
            Case:20-01947-jwb   Doc #:414 Filed: 12/07/2020     Page 5 of 15




authorizing the rejection of contracts and leases; and 4) authorizing the debtors to

certify that the estates may be converted to Chapter 7. (DN 388.) Attached to this Joint

Motion was a proposed Initial Order (DN 388, page 17), and a proposed order

converting the Debtors’ Chapter 11 cases to Chapter 7. (DN 388, page 21.)

(Hereinafter, The “Joint Motion.”)

      19.     According to the Joint Motion, the sale closed on October 26, 2020, at

12:01 a.m. (Eastern Time). (DN 388, page 4, para. 11.) The Joint Motion further states

that as a result of the closing, “the Debtors are no longer operating their businesses

and have transferred substantially all of their assets to the Purchaser” but that the

debtors are obligated by a Management Agreement and a Transition Agreement to

provide certain transition services to the Purchaser, including among other things,

“the purchase and sale of alcohol inventory at certain restaurant locations until

appropriate liquor licenses can be obtained by the Purchaser.” DN 388, at pages 4 to

5, para. 11.) Among the other results of the sale, the Joint Motion also reports, the

estates will have an expenses fund of $225,000 and a wind-down budget sufficient to

fund the projected wind-down costs and to pay the projected Chapter 11

administrative claims in full. (DN 388, page 5, para. 12.)

      20.     The draft Order attached to the Joint Motion would authorize the

following: 1) the consolidation of the estates; 2) the expungement of “duplicate

claims” without defining how duplicate claims shall be determined to be duplicates;

3) the filing of final fee petitions pursuant to the order establishing fee procedures


                                           5
            Case:20-01947-jwb    Doc #:414 Filed: 12/07/2020     Page 6 of 15




(DN 113); 4) the authorization of the debtors to take “any and all actions necessary

to wind down their affairs as contemplated and permitted under the Wind-Down

Budget”; 5) the authorization for the debtors to pay the PACA and Section 503(b)(9)

administrative expense claims identified on Exhibit C to the Joint Motion; and

furthermore, 6) the debtors would be ordered to file a Certification of the Completion

of the Conversion Milestones, “as soon as reasonably practicable.” (DN 388, pages 17

to 19.)



                                     Argument

The Joint Motion Violates Local Bankruptcy Rule 9013(g)

      21.     As noted above, the Joint Motion requests six different forms of relief.

      22.     Local Bankruptcy Rule 9013(g) provides as follows: “Combined

Motions Prohibited. Except as otherwise provided in these Rules, every request for

an order from the Court must be filed in a separate motion. However, requests for

alternative relief may be contained in one motion.”

      23.     The six different forms of relief requested in the Joint Motion are not

alternative forms of relief. They are different requests based on different portions of

the debtors’ history. Therefore, in order to give adequate notice to creditors, each

should be set forth in its own motion, as Local Rule 9013(g) requires.




                                           6
             Case:20-01947-jwb   Doc #:414 Filed: 12/07/2020     Page 7 of 15




Substantive Consolidation Should Be Granted Only Through the Confirmation of

A Plan of Reorganization Upon Notice to All Parties in Interest

       24.     Section 1125(a)(5)(C) provides, “Notwithstanding any other applicable

nonbankruptcy law, a plan shall …provide adequate means for the plan’s

implementation, such as- merger or consolidation of the debtor with one or more

persons.”

       25.     As such, if these cases are to be substantively consolidated, it should be

pursuant to plan of reorganization confirmed only after notice to all parties in

interest.

       26.     The Joint Motion cites Spradlin v. Beads & Steeds Inn, LLC, (In re

Howland), 674 F. App’x 482, 488 (6th Cir., 2017) and (In re Augie/Restivo Baking Co.,

860 F.2d 515 (2d Cir. 1988), for the proposition that when deciding whether to

substantively consolidate two or more cases, the Court should look at two factors: 1)

whether the creditors dealt with the entities as a single unit and did not rely upon

their separate identities in extending credit; or 2) whether the affairs of the debtor

are so entangled that consolidation will benefit all creditors because untangling is

either impossible or so costly as to consume the assets. (DN 388, page 7, para. 20.)

The Joint Motion alleges that “Both before and after the Petition Date, the Debtors

interacted with creditors as a single unit.” (DN 388, page 5, , para. 13.) The Joint

Motion goes on to allege that 75% of the general unsecured claims were scheduled




                                            7
             Case:20-01947-jwb     Doc #:414 Filed: 12/07/2020     Page 8 of 15




against Barfly Ventures, while 25% of the amount of the claims were scheduled

against the other debtors.

       27.       These allegations, even if true, are not sufficient to support the request

for substantive consolidation. The caselaw requires intermingling of assets, joint

liability on claims, and other facts not alleged. Simply because debtors have scheduled

the majority of the claims against one debtor does not suffice to justify or require

substantive consolidation. The test is not what the debtors thought or think, but what

the creditors did. There are no allegations or affidavits to demonstrate what the

creditors thought or did.

       28.       The Joint Motion also alleges that substantive consolidation will create

one pool of assets to pay all claims, will avoid the possibility of over 20 separate

estates, treat all creditors equally, and be more efficient. (DN 388, pages 7 to 9, para.

19 to 24.) The United States Trustee submits that this is not the test for substantive

consolidation. None of these statements prove that the affairs of these debtors are so

hopelessly entangled as to make it impossible or impossibly expensive to untangle

their affairs.

       29.       Without proof to the contrary, it is possible that some creditors dealt

with one or another of these entities as a separate entity and should receive more

than others, or that they deserve a greater percentage of their claims in a distribution,

or a higher priority. The United States Trustee is concerned that there has not been

adequate notice of substantive consolidation given by the omnibus nature of the Joint


                                              8
            Case:20-01947-jwb    Doc #:414 Filed: 12/07/2020      Page 9 of 15




Motion. Creditors may not be aware of the request, or may not understand it. This is

especially true because the results of substantive consolidation are not explained in

the Joint Motion.

      30.     The Committee seems quite concerned about preserving causes of

action, but the Joint Motion is silent as to whether substantive consolidation would

cause the loss of some of these causes of action. There is no discussion of this point. It

is possible that substantive consolidation may impair the rights of some of the estates

by consolidating the transferor estate and the beneficiary estate of a fraudulent

conveyance into one estate, thereby eliminating the ability to recover the transfer

from a third party. For example, if Estate A paid a debt owed by Estate B to a Vendor

and if that transfer would have been a fraudulent conveyance as to Estate A because

Estate B was the only beneficiary with no benefit to Estate A, then consolidating

Estates A and B may result in the loss of the cause of action against the Vendor. There

is no discussion of this possibility, or whether substantive consolidation will result in

such lost causes of action.



Claims Objections Should Be Handled Through The Ordinary Course, Not Through

The Entry of The Draft Order Attached to The Joint Order

      31.     The Order attached to the Joint Motion would expunge “duplicative

claims”, apparently without further notice or hearing, or order.




                                            9
          Case:20-01947-jwb     Doc #:414 Filed: 12/07/2020     Page 10 of 15




      32.    The Joint Motion does not address this request at all. There is no

definition of what might constitute a “duplicative claim” or how creditors will be

notified that their claims are considered duplicative. How will the Court even record

that a claim has been disallowed as duplicative?

      33.    As a hypothetical, consider an imaginary creditor who sold $100 of

olives to Debtor A and another $100 of olives to Debtor B. The hypothetical creditor

then files two claims, one in each case, for the two sales of $100 worth of olives. Even

though the two claims are based on two separate transactions, the two claims will

look very much alike. The two claims will be identical in their descriptions of the items

sold and the amounts due. Will the simple act of entering the draft order attached to

the Joint Motion disallow one of these two claims just because the two claims look

alike, even though they refer to separate transactions? If one of these two claims will

be disallowed, which one will it be? The first filed claim or the second filed claim?

How will our imaginary creditor know to defend the challenged claims and seek to

avoid having one or the other expunged? How will the disallowance of whichever one

of these claims is disallowed be noted on the docket or the claims register?

      34.    The Bankruptcy Code and Rules have several provisions that insure that

when a claim is objected to, the claimant knows that his claim has been objected to;

that if he has more than one claim, which claim it is that is being objected to, and that

also insure that claimants and objectors both receive notice and due process. The

Joint Motion draft order has none of these. There is no identification of which


                                           10
         Case:20-01947-jwb      Doc #:414 Filed: 12/07/2020     Page 11 of 15




creditors and which claims will be objected to. The Joint Motion is not even styled as

an objection to claims. This is inadequate notice. We do not know which creditors and

which claims will be impacted. The affected creditors may not even have reason to

read the entire motion because it is not even styled as an objection to claims. Perhaps

this is why Local Rule 9013(g) requires separate motions for separate requests for

relief: in order to insure that separate motions have captions that give adequate

notice to parties in interest of the contents of the motion and the relief being sought.




The Joint Motion Fails to Identify the Parties In Interest who will be Affected, Nor

Does it set out Any Procedures for Rejecting Leases or Contracts or Provisions for

Notice

      35.    The Joint Motion is titled in part to ask that the Court authorize the

rejection of contracts and leases. The Joint Motion is prefaced with a warning in a box

that says, “If you have received this motion and are a counterparty to an agreement

with Barfly Ventures, LLC or any of its debtor affiliates listed below, please review

this motion in its entirety to determine if this motion affects your agreement and your

rights thereunder.”

      36.    The Joint Motion also states, “the Movants seek to reject any and all

unexpired leases and executory contracts that were not previously assumed and


                                           11
         Case:20-01947-jwb     Doc #:414 Filed: 12/07/2020      Page 12 of 15




assigned or rejected by order of the Court.” (DN 388, page 11, para. 33.) The Joint

Motion does not identify who these creditors might be, nor does it give them any more

information that they might use to identify themselves. This raises notice and due

process concerns. A list of the unexpired leases and contracts to be rejected would be

at least helpful to creditors, and may be required in order to give adequate notice.

      37.    The draft order attached to the Joint Motion does not mention rejection

of leases and contracts at all, not even in the title of the order.    Other than the

language granting approval of the Joint Motion, the draft order is silent on the topic

of the rejection of unexpired leases and executory contracts.




The Timetable for Conversion is Not Clear, and Denies Creditors Due Notice


      38.    The Debtors and the Official Unsecured Committee have asked for the

conversion of these cases to Chapter 7, but not until after the completion of certain

milestones. Although the milestones in themselves are not objectionable, the

completion of these tasks will take some time. The Joint Motion proponents argue

that these tasks can only and must be completed in Chapter 11.

      39.    The Joint Motion is set for hearing on December 10, 2020. If we wait until

the milestones are achieved before converting to Chapter 7 and appointing an

independent fiduciary, we may be trying to find such an independent fiduciary on




                                          12
          Case:20-01947-jwb     Doc #:414 Filed: 12/07/2020    Page 13 of 15




New Year’s Eve, or on some other holiday. The Joint Motion sets no deadline for

conversion to Chapter 7, or the filing of the certification.

      40.    Although the Joint Motion asks for the authority to file the Certification

of completion of the milestone events, and states that cause exists for conversion, the

Joint Motion is not actually a motion for conversion to Chapter 7.

      41.    The Joint Motion appears to contemplate that the Court will enter the

conversion order with no further notice or hearing. Paragraph 41 of Joint Motion

provides that the Certificate of Completion be served only on United States Trustee

and all creditors that have requested notice pursuant to FRBP 2002. The Certificate

of Completion will not be sent to “all of the debtors’ creditors and equity holders as

such parties will receive reasonable notice of the proposed conversion through the

notice of hearing for this motion.” (DN 388, page 14.) The proposed order granting

the Joint Motion tracks this language in the service clause. (DN 388, page 19,

paragraph 8.)    This is not adequate notice. Perhaps a creditor does not object to

conversion as a concept at this time, but a few weeks from now that creditor might

contest whether all the milestones have been completed, or would argue that some

new issue has arisen that should prevent conversion until the issue is resolved, or

that creditor is awarded an administrative claim, or a priority. Notice of the

certificate being filed only to United States Trustee and some portion of the creditor

body is insufficient, as some creditor who does not receive notice may dispute

whether the milestones have been completed, or completed in a satisfactory manner.


                                            13
         Case:20-01947-jwb     Doc #:414 Filed: 12/07/2020    Page 14 of 15




The Joint Motion fails to Explain Why the PACA Claims and Section 503(b)(9)

Claims Must Be Paid Now


      42.    The Joint Motion asks that the Court authorize the payment of an

attached list of PACA claims and Section 503(b)(9) claims as listed on Exhibit C.

      43.    The Joint Motion fails to explain why Court authority is required to pay

these claims, or if Court authority is necessary, why the payment of these claims

cannot wait until a Chapter 11 or Chapter 7 Trustee has been appointed and can

review these claims before determining whether to pay them or not.

      44.    The motion fails to explain why these liabilities have not been assumed

by the buyer.

      45.    The Joint Motion fails to explain why the Court should not just let the

eventual trustee distribute the assets in accordance with the priorities of the

Bankruptcy Code in the ordinary course of case administration.




                                          14
          Case:20-01947-jwb        Doc #:414 Filed: 12/07/2020   Page 15 of 15




       For all the above reasons, the United States Trustee asks that the Court deny

the Joint Motion, or that the Court grant such other relief as the Court may deem just.


                                                  Respectfully submitted,
                                                  ANDREW R. VARA
                                                  United States Trustee
                                                  Regions 3 and 9




Date:___________________________             By:__________________________
                                             By: /s/ Michael V. Maggio
                                                 Michael V. Maggio
                                                 Trial Attorney
                                                 Office of the United States Trustee
                                                 United States Department of Justice
                                                 The Ledyard Building, Second Floor
                                                 125 Ottawa Avenue NW, Suite 200R
                                                 Grand Rapids, Michigan 49503
                                                 Tel: (616) 456-2002, ext. 114




                                             15
